DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/10/2022 have been placed in record and considered by the examiner.

Allowances and  
Reason for Allowances

Claims 1-20 are allowed.

Regarding independent claims 1 and 14: 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach  "wherein each one of the one or more IP packets of the IP traffic flow comprises an outer IP packet that encapsulates an inner IP packet in accordance with a tunneling protocol, the inner IP packet having one or more virtual network headers indicating the group policy associated with the application or the service” as substantially described in independent claim 1. These limitations, in combination with the other features of claim 1, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on July 13th, 2022.

Application’s independent claims 14 are allowed for the same reason as set forth above.

Regarding independent claim 18: 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach  "receive and process one or more Internet Protocol (IP) packets of an IP traffic flow from the application, which includes encapsulating, with use of a tunnel router configured in the mobile node which comprises the UE, each IP packet in accordance with a tunneling protocol for producing one or more corresponding IP packets of a corresponding IP traffic flow; and direct the one or more corresponding IP packets of the corresponding IP traffic flow over the bearer or the QoS flow of the mobile network for communication to a gateway between the mobile network and the external packet data network comprising the enterprise private network.” as substantially described in independent claim 18. These limitations, in combination with the other features of claim 18, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on July 13th, 2022.


Application’s dependent claims 2-13, 15-17 and 19-20 are allowed for the same reason as set forth above for their respective independent claim.

Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/RAJ JAIN/Primary Examiner, Art Unit 2411